On Rehearing. Hemingway, J. Upon the hearing of this cause, we were of the opinion that the plaintiff was entitled to recover the interest claimed in the land described in the complaint, and accordingly adjudged that the judgment should be reversed, and the cause remanded with directions to enter judgment in accordance with the prayer of the complaint. The defendant has made a motion to-modify the judgment of reversal and directions contained in it, on the ground that it operates to cut off his claim for taxes, repairs and improvements. The plaintiff resists the motion because the defendant, being a tenant in common, is not entitled to set up a claim of that character. The cause was submitted upon abstracts and briefs that did not disclose that the plaintiff asked any accounting for rents, or tbq defendant for taxes, repairs or improvements. No right as to either was submitted to us, considered or wittingly adjudged; and there is nothing before us now upon which we can determine the merits of such claims. We therefore leave,all questions relative thereto open, and when the cause is remanded the court may order an account stated according to the rights of the parties and the principles of equity applicable thereto. To this extent the judgment of reversal will be modified j in other respects it will stand.